This is an action to recover damages caused by the alleged negligence of employees of the defendant in negligently starting a car of defendant, on Court Street, in Auburn, whereby the plaintiff was thrown to the pavement and sustained injuries. The case comes before the Law Court upon motion for a new trial specifying the usual grounds.
The testimony was conflicting; the account given by the plaintiff and her witnesses would, if believed, warrant a verdict in her favor; on the other hand, the testimony of the defendant’s witnesses would warrant the opposite conclusion. In weighing this conflicting evidence, the opportunity of the jury to see and hear the witnesses, to consider their appearance and demeanor on the stand, and to judge of the spirit with which they testified, must have been of great assistance in arriving at a correct decision; and we cannot say that upon the question of liability their conclusion was clearly wrong.
*563Upon the question of damages, however, we think the jury have exceeded the amount which will afford full and just compensation. Upon a careful consideration of the evidence we conclude that the following entry should be made: Motion granted unless within thirty days after this decision is received by the Clerk of Courts for Androscoggin County, the plaintiff remit all of the verdict in excess of $750; in which case, motion overruled. Clifford & Clifford, for plaintiff. Newell & Woodside, for defendant.